Citation Nr: 0913235	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence exist to reopen a prior 
claim for entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

The issue of entitlement to service connection for an eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from bilateral 
peripheral neuropathy of the upper and lower extremities.  

2.  The Veteran's bilateral hearing loss did not have onset 
during his active service and is not etiologically related to 
his active service.  

3.  An August 2001 rating decision denied an application to 
reopen a claim of entitlement to service connection for a 
left wrist disability on the basis that new and material 
evidence had not been presented; the Veteran did not appeal

4.  Evidence received since the August 2001 RO decision is 
new and material and the Veteran's claim must be reopened.  

5.  The Veteran's preexisting wrist condition was not 
aggravated by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities have not been met.  38 U.S.C.A.  §§ 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  

3.  The August 2001 rating decision that denied an 
application to reopen a claim for entitlement to service 
connection for a left wrist disability is final.  38 U.S.C.A.  
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence has been received since the 
August 2001 rating decision that denied entitlement to 
service connection for a left wrist disability and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2008).

6.  The criteria for entitlement to service connection for a 
left wrist disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hearing loss, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Bilateral Peripheral Neuropathy of the Upper and Lower 
Extremities

The Veteran is seeking entitlement to service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities secondary to his service connected diabetes 
mellitus.

At a July 2001 VA examination, the examiner noted that the 
Veteran's sensorium were intact and his deep tendon reflexes 
were normal, but vibratory sensation was decreased in the 
distal feet and toes.  However, pinprick, light touch, and 
position sensation were maintained and Romberg test was 
negative.  The examiner diagnosed the Veteran with diabetes 
mellitus with mild peripheral neuropathy. 

At a June 2006 VA examination, the Veteran complained of 
intermittent burning and numbness in the toes.  However, he 
reported no consistent numbness, weakness in the limbs, or 
difficulty using his fingers.  Peripheral nerve examination 
revealed normal deep tendon reflexes in the knees and ankles.  
His gait was normal, his posture upright, and he was able to 
walk on his toes and use his hands in removing and replacing 
his shoes without difficulty.  A sensory examination of the 
extremities revealed a normal sensation to pinprick, light 
touch, and vibration in the fingers and toes bilaterally.  A 
slight diminution in vibration sensation was observed between 
the ankle and the big toe bilaterally.  Examination of the 
feet revealed no unusual callouses.  Nails and skin were 
healthy.  Temperature was normal.  The dorsal pedal pulses 
were easily felt and the posterior tibial pulses were present 
on each foot.  The examiner concluded that there was no 
evidence of peripheral neuropathy or peripheral vascular 
disease, providing evidence against this claim.  

VA records show that in February 2007, the Veteran complained 
of parathesias in his left hand with tingling, numbness, and 
pain in the wrist.  The treating physician noted that 
December 2006 x-rays showed degenerative joint disease in his 
left wrist and scheduled a nerve conduction study to 
determine if the Veteran had carpal tunnel syndrome.  A 
treatment note from April 2007 notes that the results of this 
test were within normal limits and that there was no evidence 
of any focal neuropathy, plexopathy, or peripheral neuropathy 
in the left upper extremity, providing more evidence against 
this claim.

Treatment notes from June, September, and November 2007 note 
complaints of left and right wrist pain.  However, in a 
September 2007 note, the Veteran denied any numbness, 
tingling, or loss of power in his hands.  

Additionally, in April 2007, the Veteran underwent a diabetes 
mellitus foot examination.  No skin breaks, deformity, 
erythema, trauma, pallor on elevation, dependent rubor, nail 
deformities, extensive callous or pitting edema was noted.  A 
sensory examination of the feet using monofilament was within 
normal limits.  The dorsalis pedis and posterior tibial 
pulses were present and within normal limits.  The Veteran 
did not complain of foot pain.  

The Board has carefully considered the Veteran's complaints 
of pain, numbness, and tingling in his extremities as 
reported in his August 2006 notice of disagreement and March 
2007 substantive appeal.  However, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, the determination that the Veteran's pain, 
tingling, and numbness in his extremities is the result of 
peripheral neuropathy secondary to his diabetes mellitus 
requires medical expertise, particularly in light of the fact 
that VA treatment records show that the Veteran suffers from 
a number of medical conditions including degenerative joint 
disease in both the left and right wrists and gout which 
could account for some of the Veteran's symptoms.  

Thus, while the Veteran is certainly competent to describe 
his symptoms, he lacks the medical expertise to provide a 
competent opinion as to the etiology of these symptoms.  

The objective medical evidence, including the June 2006 VA 
examination and VA treatment records, provides strong 
evidence against the Veteran's claim, with a number of 
examiners finding no evidence of peripheral neuropathy.  
While the July 2001 examiner diagnosed the Veteran with mild 
peripheral neuropathy, the Board finds the later evidence 
more probative since it reflects the Veteran's current 
medical condition.  

Simply stated, the Board finds that the post-service medical 
record, as a whole, provides highly probative evidence 
against this claim, outweighing the Veteran's statements. 

Based on the above evidence, the Board finds that entitlement 
to service connection for bilateral peripheral neuropathy of 
the upper and lower extremities is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Bilateral Hearing Loss

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Veteran was given a hearing evaluation prior to 
separation from service in January 1969.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
and 4,000 Hertz were 5, 0, 0, and 0 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1,000, 
2,000, and 4,000 Hertz were 5, 0, 0, and 5 decibels, 
respectively.  Speech recognition test scores were not listed 
nor were measurements at 3000 Hz.  On the Veteran's report of 
medical history which he completed at the same time, the 
Veteran does not indicate any problems with his hearing.  
This is evidence that the Veteran did not have a hearing loss 
disability as set forth at 38 C.F.R. § 3.385 at separation 
from service.  

In December 2006, the Veteran underwent a VA hearing 
evaluation in connection with his current claim.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were 5, 10, 30, 65, and 75 decibels, 
respectively, with an average puretone threshold of 45 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 15, 35, 
65, and 80 decibels, respectively, with an average puretone 
threshold of 49 decibels.  Speech recognition test scores 
showed right ear discrimination at 100% and left ear 
discrimination at 100%.  

The VA examiner concluded that it was less likely than not 
that the Veteran's current bilateral hearing loss was the 
result of his military service, providing more evidence 
against this claim.   

Here, the Veteran clearly suffers from a current hearing loss 
disability.  Additionally, the Board acknowledges that he was 
probably exposed to loud noise as a vehicle mechanic during 
his active service.  This is not in dispute.  However, the 
only evidence to establish that the Veteran's hearing loss 
had its onset during his active service is the Veteran's 
claim that he experienced hearing loss contemporaneous to his 
service.  The post-service medical record indicates a hearing 
problem more than thirty years after service, providing what 
the Board finds to be evidence against this claim. 

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the significant period of time between the Veteran's military 
service and his initial claim for service connection, or an 
indication of a hearing problem for many years after service, 
the Board must find that such facts provide evidence against 
this claim. 

Based on the above, the Board finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Left Wrist Disability

The Veteran first filed a claim for a left wrist disability 
in January 1969.  His claim was denied in a February 1969 
rating decision on the grounds that the Veteran's left wrist 
condition pre-existed his active service and was not 
aggravated by his active service.  The Veteran did not appeal 
and the decision became final.  The Veteran's first 
application to reopen his claim was denied in an August 2001 
rating decision because the Veteran had failed to present new 
and material evidence.  Again, the Veteran did not appeal.  
The Veteran's current application to reopen his claim for 
entitlement to service connection for left wrist disability 
was denied in a September 2007 rating decision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim because there was no 
evidence that the Veteran's pre-existing wrist condition was 
permanently aggravated by his active service.  Thus, for 
evidence in this case to be considered new and material, it 
must show that the Veteran's pre-existing injury was worsened 
by his military service

In a December 2006 VA treatment note, the Veteran reported 
that he injured his left wrist in high school, then re-
injured it in service.  It does not appear that the Veteran 
has previously claimed that he reinjured his wrist in service 
before.  Thus, this evidence is new.  Additionally, as all 
submitted evidence is presumed credible for the purposes of 
reopening, this evidence is material to the issue of whether 
the Veteran's pre-existing left wrist injury was aggravated 
while on active duty.  

Thus, new and material evidence having been presented, the 
Veteran's claim for entitlement to service connection for a 
left wrist disability must be reopened and the Board will 
address whether service connection is warranted.

The Veteran's service treatment records show that the Veteran 
fractured his left wrist prior to service.  The Veteran 
reported at his enlistment examination in February 1966 and 
at his separation examination in January 1969 that he broke 
his arm and wrist prior to service.  During a February 1968 
hospitalization for a thyroid nodule, the Veteran reported 
that the injury occurred in 1963 or 1964.  A routine x-ray 
was taken and showed a deformity of the left distal radius 
and an ununited fracture of the ulnar styoid, secondary to 
the old trauma.  However, most importantly, no treatment was 
indicated at the time and the Veteran's service treatment 
records are negative for any new injury to the left arm or 
wrist or any complaints of left wrist pain.  

At his January 1969 separation examination, the examiner 
indicated that the Veteran's upper extremities were normal.  

The Board acknowledges the Veteran's contention that he re-
injured his wrist in service.  However, the Board finds the 
Veteran's service treatment records, prepared contemporaneous 
to his service, to be far more probative than the Veteran's 
report of an injury over thirty years after service.  The 
Veteran's service treatment records are quite detailed and 
accordingly, the Board finds the absence of any injury to the 
left wrist or any complaints of pain in or problems with the 
left wrist to be highly probative evidence that the Veteran 
did not re-injure his left wrist and that his old fracture 
was not permanently aggravated by his active service.  

Even if the Veteran did re-injure the wrist during service, 
the service treatment records would provide evidence that his 
condition was not aggravated by this re-injury.  The 
separation examination would support such a negative finding. 

Accordingly, entitlement to service connection for left wrist 
disability is denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in April 2006 and July 2007 that informed him 
of what evidence was required to reopen his prior claim and 
to substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Additionally, the 
Veteran was informed of how VA assigns disability ratings and 
effective dates.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records.  
The Veteran was also afforded a number of VA examinations, 
including a peripheral neuropathy examination in June 2006, 
an eye examination in June 2006, and an audiology examination 
in December 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for a left 
wrist disability is reopened.  

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, bilateral 
hearing loss, and a left wrist disability are denied.


REMAND

The Veteran is currently seeking service connection for an 
eye disability.  The RO treated this as a claim for 
entitlement to service connection for diabetic retinopathy  
secondary to the Veteran's service connected diabetes 
mellitus and denied the claim on the grounds that there was 
no evidence that the Veteran's currently suffers from 
diabetic retinopathy.  

However, VA treatment records show multiple complaints of 
blurry vision and a diagnosis of incipient cataract listed on 
a September 2007 problem list.  Accordingly, the case must be 
remanded to determine whether the Veteran has any current eye 
disability and if so, whether it is at least as likely as not 
that the disability had its onset in service or was caused or 
aggravated by the Veteran's active service, including a 
service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
medical examination to determine whether 
he suffers from a current eye disability.  
The examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  

Additionally, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's eye disability (if any) was 
caused or aggravated by his active 
military service, including any service 
connected disabilities.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


